Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final is in response to the application filed on: 06/11/2020. Claims 1-20 are pending. Claims 1, 10 and 20 are independent claims.

Information Disclosure Statement
The information disclosure statement filed 6/11/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because no copy has been provided for NPL Cite No. 9 (Greg Surma).  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Drawings
The drawings filed on 06/11/2020 are accepted.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation "the processor".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12, 15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over You et al (US Application: US 2009/0187483, published: Jul. 23, 2009, filed: Aug. 4, 2008), in view of Duke (US Application: US 2019/0392487, published: Dec. 26, 2019, filed: Apr. 11, 2019), and further in view of Yu (US Application: US 20190095959, published: Mar. 28, 2019, filed: Sep. 25, 2017).

With regards to claim 1. You et al teaches a system for dynamically modifying content based on user preferences, the system comprising: 



a server (paragraph 0037: a server is implemented); 

a database containing user preference information and one or more content templates (paragraphs 0036-0038, 0046: a database includes user preference information, such as language, hobbies, age, etc. and a basic image can be used as a content template (as well as a first script)); 

and a content generator comprising …, wherein: 

… a corresponding style transfer, and the content generator is configured to apply one or more style transfers to a base image to convert the base image into a desired style (paragraphs 0036-0038 and claim 1 of You et al: an advertisement object is assigned to be applied to a base image to replace a word (interpreted as an advertisement ‘style’ to enhance object presentation); 

wherein, upon receipt of a request for customized content associated with a user, the server is configured to: query the database for user preference information associated with the user and a content template, and request the customized content from the content generator based on the user preference information and the content template (paragraph 0036, 0037 and 0046: user information such as language, hobbies, etc. are 

upon receipt of the request from the server, the content generator is configured to: retrieve a style transfer model from the database (paragraphs 0036-0038: style transfer logic that includes rules is applied to determine objects that can be applied to words); and 

apply the style transfer model to the content template to generate the customized content based on the user preference information (paragraphs 0032, 0036-0038, 0056 and 0057, Fig 1 (ref 700): the rules are applied to the first script to generate customized second script content based on the user preference information and displayed back to the user’s mobile device).

However You et al does not expressly teach and a content generator comprising a plurality of generative adversarial networks, wherein: … each generative adversarial network is associated with a corresponding style transfer…; wherein, upon receipt of a request for customized content associated with a user, the server is configured to: …

Yet Duke teaches …; wherein, upon receipt of a request for customized content associated with a user, the server is configured to: … (paragraphs 0025, 0065, and 009, 0091, 0134 : upon request by an end user (who could be using a computing device/mobile-phone for customized content, the server is configured to use machine 

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified You et al’s ability to generate content by applying a style transfer to a base image for display at a user’s mobile device, such that the generation is in response to receipt of a request from the user’s device for customized content associated with a user, and the customized content is then provided to the user, as taught by Duke. The combination would have allowed You et al to have implemented an automatic way to generate and evolve digital content/advertisements using Artificial intelligence (Duke, paragraph 0005). 

However, Duke does not expressly teach … and a content generator comprising a plurality of generative adversarial networks, wherein: … each generative adversarial network is associated with a corresponding style transfer.

Yet Yu teaches … and a content generator comprising a plurality of generative adversarial networks, wherein: … each generative adversarial network is associated with a corresponding style transfer (paragraphs 0082 - 0084: a plurality of conditional generative adversarial networks (style models) are employed (the networks including use of a generator and discriminator that are trained on training and sample data) and 
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified You et al and Duke’s ability to generate content (using artificial intelligence networks) by applying styles to a base image, such that the type of network employed for generation could have been one of a plurality of generative adversarial networks that apply a certain style based upon condition, as taught by Yu. The combination would have allowed You et al and Duke to have provided content that is more focused on peoples’ local needs (Yu, paragraph 0009). 

With regards to claim 2. The system of claim 1, the combination of You et al, Duke and Yu teaches wherein the retrieved style transfer model comprises a plurality of style transfer models including a style transfer model for the desired style, as similarly explained by Yu in the rejection of claim 1 (paragraphs 0082 - 0084: a plurality of conditional generative adversarial networks (style models) are employed (the networks including use of a generator and discriminator that are trained on training and sample data) and are each activated upon context/conditions to generate content/advertisement image(s) having a particular  desired ‘style”/presentation) and is rejected under similar rationale.

With regards to claim 3. The system of claim 1, the combination of You et al, Duke and Yu teaches wherein the server is further configured to: 


With regards to claim 4. The system of claim 1, the combination of You et al, Duke and Yu teaches wherein: 

each generative adversarial network includes a generative network and a discriminator network, and each generative adversarial network is trained on distinct training data, as similarly explained in the rejection of claim 1 ( Yu teaches paragraphs 0082 - 0084: a plurality of conditional generative adversarial networks (style models) are employed (the networks including use of a generator and discriminator that are trained on training and sample data) and are each activated upon context/conditions to generate content/advertisement image(s) having a particular  desired ‘style”/presentation), and is rejected under similar rationale.

With regards to claim 5. The system of claim 1, the combination of You et al, Duke and Yu teaches wherein the style transfer is one of a live-action modification to the content template, an animated modification to the content template, and at least one color modification to the content template, as similarly explained in the rejection of claim 1 (as 

With regards to claim 8. The system of claim 1, the combination of You et al, Duke and Yu teaches wherein each style transfer is associated with distinct user preference information, wherein the distinct user preference information corresponds to an age range of a user, as similarly explained in the rejection of claim 1 ( paragraph 0046 of You et al), and is rejected under similar rationale.

With regards to claim 9. The system of claim 1, the combination of You et al, Duke and Yu teaches wherein at least two generative adversarial networks are associated with a particular style transfer, as similarly explained in the rejection of claim 1 (as explained, Yu’s GANs each have a particular style dependent upon input contexts/conditions), and is rejected under similar rationale.

With regards to claim 10. the combination of You et al, Duke and Yu teaches a method for dynamically modifying content based on user preferences, the method comprising: generating, at a processor, a request for customized content from a server; querying, with the server, a database for user preference information and a content template for the customized content; requesting, with the server, the customized content from a content generator based on the user preference information and the content template; 

With regards to claim 11. The method of claim 10, the combination of You et al, Duke and Yu teaches further comprising: receiving, with the server, the generated customized content, and transmitting, with the server, the generated customized content to the processor, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.

With regards to claim 12. The method of claim 11, the combination of You et al, Duke and Yu teaches further comprising: activating, with the processor, the generated customized content, wherein the activating includes displaying the generated customized content to a user, as similarly explained in the rejection of claim 1 (as explained, You et al teaches the content is displayed/played back to the user), and is rejected under similar rationale.

With regards to claim 15. The method of claim 10, the combination of You et al, Duke and Yu teaches further comprising the combination of wherein each style transfer is associated with distinct user preference information, as similarly explained in the rejection of claim 1 (as explained, distinct preference information such as at least user 

With regards to claim 18. The method of claim 10, the combination of You et al, Duke and Yu teaches wherein the content template is one of a video or an image, as similarly explained in the rejection of claim 1 (You et al was explained to teach the content template includes at least an image), and is rejected under similar rationale.

With regards to claim 20. the combination of You et al, Duke and Yu teaches a system for dynamically modifying content based on user preferences, the system comprising: a mobile device; and a server; wherein the mobile device includes a processor, wherein the processor is configured to generate a request for customized content from the server upon determining that a user accessed certain content at the mobile device; wherein the server includes a plurality of generative adversarial networks, wherein each generative adversarial network is associated with a corresponding style transfer, wherein the server is configured to retrieve and apply a style transfer model to a content template to generate the customized content based on user preference information, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.

Claims 6, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over You et al (US Application: US 2009/0187483, published: Jul. 23, 2009, filed: Aug. 4, 2008), in view of Duke (US Application: US 2019/0392487, published: Dec. 26, 2019, filed: Apr. 11, 2019), in view of Yu (US Application: US 20190095959, published: Mar. .

With regards to claim 6. The system of claim 5, the combination of You et al, Duke and Yu teaches wherein the content template … wherein the style transfer is applied to each … of the content template, as similarly explained in the rejection of claim 1 (as explained in the combination , You et al teaches style can be transferred /applied to a base image dynamically and the type of style applied/transferred (as taught by Duke) could potentially include animation frames, color or placement to each of the frames), and is rejected under similar rationale.

However , the combination does not expressly teach the content template includes a plurality of video frames … the … transfer is applied to each video frame of the content template. 

Yet Thomee et al teaches the content template includes a plurality of video frames … the … transfer is applied to each video frame of the content template (paragraph 0046, 0050 and 0051: style content is added/transferred into each of a sequence of frames (at least two) from a live ‘action’/streaming video).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified You et al, Duke and Yu’s ability to transfer a style to a content media template, such that the content template media template could have 

With regards to claim 16. The method of claim 15, the combination of You et al, Duke, Yu and Thomee et al teaches wherein the content template includes a plurality of video frames, wherein the style transfer is applied to each video frame of the content template, as similarly explained in the rejection of claim 6, and is rejected under similar rationale.

With regards to claim 19. The method of claim 18, the combination of You et al, Duke, Yu and Thomee et al teaches wherein the video is live-action, as taught in the rejection of claim 6, and is rejected under similar rationale.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over You et al (US Application: US 2009/0187483, published: Jul. 23, 2009, filed: Aug. 4, 2008), in view of Duke (US Application: US 2019/0392487, published: Dec. 26, 2019, filed: Apr. 11, 2019), in view of Yu (US Application: US 20190095959, published: Mar. 28, 2019, filed: Sep. 25, 2017) in view of Berman et al (US Application: US 2018/0014066, published: Jan.11, 2018, filed: Jan. 19, 2016).

With regards to claim 13. The method of claim 12, the combination of You et al, Duke, and Yu teaches further comprising: .. the processor, … the generated customized 

However the combination does not expressly teach … deleting, ..  the generated customized content after it is displayed to the user.

Yet Berman et al teaches deleting… [processed clip data] after the clip has been displayed (paragraph 0091: processed clip data is deleted after a period of time since the clip has been displayed/played).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified the combination of You et al, Duke, Yu’s ability to display processed content (customized content), such that the processed content can be deleted after it has been played/displayed, as taught by Berman et al. The combination would have allowed You et al, Duke, Yu and Berman et al to have implemented a more optimized/efficient way to deliver media to users for presentation (Berman et al, paragraph 0005).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over You et al (US Application: US 2009/0187483, published: Jul. 23, 2009, filed: Aug. 4, 2008), in view of Duke (US Application: US 2019/0392487, published: Dec. 26, 2019, filed: Apr. 11, 2019), in view of Yu (US Application: US 20190095959, published: Mar. 28, 2019, .

With regards to claim 14. The method of claim 10, the combination of You et al, Duke, and Yu teaches wherein the request for customized content is generated upon determining that a user [preference/behavior], as similarly explained in the rejection of claim 1, and is rejected under similar rationale.

However the combination does not expressly teach the user behavior includes … determining that a user accessed certain content, wherein the certain content is one of a web site, a television channel, or a video game.

Yet Bolivar teaches … the user behavior includes … determining that a user accessed certain content, wherein the certain content is one of a web site, a television channel, or a video game (Abstract: user behavior that is collected in order to generate content includes user web site/page access history).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified You et al, Duke and Yu’s ability to process a request for customized content based on user metadata and to generate the content, such that the user metadata would have further included user access of a web site, as taught by Bolivar. The combination would have allowed You et al, Duke and Yu to have optimized  

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over You et al (US Application: US 2009/0187483, published: Jul. 23, 2009, filed: Aug. 4, 2008), in view of Duke (US Application: US 2019/0392487, published: Dec. 26, 2019, filed: Apr. 11, 2019), in view of Yu (US Application: US 20190095959, published: Mar. 28, 2019, filed: Sep. 25, 2017) in view of Thomee et al (US Application: US 2018/0012630, published: Jan. 11, 2018, filed: Jul. 7, 2016) in view of Adachi et al (US Application: US 20010053275, published: Dec. 20, 2001, filed: Apr. 6, 2001).

With regards to claim 7. The system of claim 6, the combination of You et al, Duke, Yu and Thomee et al teaches wherein the style transfer is applied to at least two video frames, as similarly explained in the rejection of claim 6, is rejected under similar rationale. 

However the combination does not expressly teach applied to at least two video frames simultaneously.

Yet Adachi et al teaches applying [video edits] to at least two video frames simultaneously (paragraph 0021: parallel processing is implemented to process a plurality of video frames simultaneously).



With regards to claim 17. The method of claim 16, the combination of You et al, Duke, Yu, Thomee et al  and Adachi et al teaches wherein the style transfer is applied to at least two video frames simultaneously, as similarly explained in the rejection of claim 7, and is rejected under similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al (US Patent: 10904638): This reference teaches inserting an advertisement using frame clustering.
Malur Srinivasan et al (US Patent: 10699161): This reference teaches using tunable generative adversarial networks.
Chavez et al (US Patent: 10685057): This reference teaches style modification of images in search results.
Mellina et al (US Application: 2019/0205946): This reference teaches constructing online ads.
Deng et al (US Application: US 2019/0026274): This reference teaches an adversarial method to generate user preferred contents.
Kennedy, JR (US Application: US 2009/0259941): This reference teaches preprocessing video to insert visual elements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596. The examiner can normally be reached Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/WILSON W TSUI/Primary Examiner, Art Unit 2178